 BOTANY MILLS, INC.293taught to operate the cutting machines.The 5 lining cutters werehired without previous cutting experience.Two began cutting imme-diately and the others may have performed an intermediate step beforeoperating the cutting machines.None of the uptown cutters had pre-vious cutting experience before assuming the operation of the clickermachines.1'A witness called by the Petitioner testified that he washired without previous experience and went immediately to the cut-ting machine and began cutting linings and that after 3 months hebegan cutting leather which he has been doing ever since.Anotherof the Petitioner's witnesses testified that it would take 3 years tobecome an experienced cutter, admitting that the quality of shoe pro-duced by the manufacturer would determine the rating of the cutterin that particular plant.The Petitioner and the Employer stipulated that the majority ofshoe factories in the St. Louis area are organized on a plant-widebasis.'2The record reveals that the Petitioner previously sought aplant-wide unit at the Sedalia plant.An election was directed by theNational Labor Relations Board and the Petitioner was unsuccessful.Under these circumstances, particularly the fact that the Em-ployer's uptown and downtown cutting operations constitute a singledepartment, and the fact that cutters have skills, wages, and condi-tions of employment similar to those of other employees, we find thata unit limited to the downtown cutting department, as petitioned for,is not appropriate, and further, that a unit of cutters in the down-town cutting department, as alternatively requested by the Petitioner,is not an appropriate craft unit 13Accordingly, we shall dismiss thepetition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed."The evidence is that the foreman wouldusually remain with a new cutter a week or10 days and from then on the cutter would be on his own.12There was testimony that a check was made of88 shoe factoriesin theSt. Louis areaand only 1, a plant manufacturing novelty shoes not underbulk conditions or quantity, wasfound to have less than a plant-wide unit.The witness further testifiedthat 3 otherplants had had split units, that 2 of these plants are no longer operating, and that thethird now has a plant-wide unit." Cf.Saco-Moo Shoe Corp.,87 NLRB 402.BOTANY MILLS, INC.andTEXTILE WORKERS UNION OF AMERICA, CIO,PETITIONER.Case No. 2-RC-5016.November 13,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Eisenberg, hearing101 NLRB No. 66. 294DECISIONS OF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Peterson].Upon the entire record in this case, the Board finds :1. The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:Following a Board-directed election, the Petitioner was certifiedon May 8, 1944, as the exclusive bargaining agent of the employees in-volved in this proceeding.'Since that time, the Petitioner and theEmployer have entered into consecutive agreements covering theseemployees, the last of which was executed on March 15, 1952, and willexpire by its terms 1 year from that date-subject to an automatic re-newal provision.On May 22, 1952, after a request for recognition as the bargainingrepresentative of the employees here involved by United TextileWorkers of America, AFL, the Intervenor herein, the Employer fileda petition seeking an election to resolve the question of representationas between the Petitioner and the Intervenor.Thereafter, on July14, 1952, the Intervenor directed a letter to the Employer, assertingthat "we are withdrawing our request for recognition at this time." sOn July 24, at the request of the Employer, the Regional Director dis-missed the Employer's petition.The present petition was filed July28, 1952.The Petitioner urges that, notwithstanding its existing contractwith the Employer covering the employees in question, the Boardshould direct an election because : (1) Its earlier certification, issuedbefore the, 1947 amendments to the Act, is "stale" and would not affordthe Petitioner the protection and benefits of Section 8 (b) (4) (B),(C), and (D) of the amended Act; and (2) the Intervenor's organi-zational activities are causing a state of unrest and bargaining in-stability.The Employer moves to dismiss the petition on the groundthat the Petitioner's own existing contract is a bar.We have previously held that anuncertifiedincumbent union, byits own petition, may seek certification-including all the statutory' Botany Worsted Mills,50 NLRB 370.3At the hearing the Intervenor asserted, contraryto thePetitioner's contention, thatit is not now engaged in organizationalactivities among theEmployer's employees. WEST COAST LOADING CORPORATION295privileges and immunities which flow therefrom-notwithstandinglong and continued recognition by an employers or the existence of acurrent agreement'However, as this Petitioner was certified by theBoard in 1944 as the representative of these employees, and becausethe record discloses a continuous and harmonious history of collectivebargaining which assumes the current validity of that certification,we find that the contract now in existence between the Employer andthe Petitioner, covering the very employees among whom an electionis now sought, is a bar to an election at this time.Accordingly, weshall dismiss the petition.OrderIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.aGeneral Box Company,82 NLRB 678.* CaliforniaAssociationof Employers,89 NLRB 1558.See alsoAcme-Evans Company,Ina.,90 NLRB 2107,where it was urged that the petitioning incumbent union was thelegal successor in interest to the rights of its predecessor,including its Board certificationissued 6 years prior.The Board overruled this contention,stating in effect that nothingeither in the Act or in Board policy precluded the petitioner from seeking a certificationin its own name.WEST COASTLOADING CORPORATION and UNITEDSTEELWORBTRS OFAMERICA,CIO,PETITIONER.CaseNo. 21-RC-2706.November13,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carl Abrams, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.101 NLRB No. 72.